Citation Nr: 1146986	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  06-03 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation for inactive pulmonary tuberculosis, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  The Veteran's case comes from the VA Regional Office in Atlanta, Georgia (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence of record shows that the Veteran's pulmonary tuberculosis has been inactive since the 1950s.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for inactive pulmonary tuberculosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.79, Diagnostic Code 6721 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2004, March 2006, February 2008, and August 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide for rating the disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  In resolving the factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to consider the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for tuberculosis, pulmonary, far advanced, active was granted by a September 1950 rating decision and a 100 percent rating was assigned under 38 C.F.R. § 4.97, Diagnostic Code 6701, effective June 23, 1950.  Subsequently, a July 1953 rating decision recharacterized the disability as tuberculosis, pulmonary, chronic, far advanced, inactive 14 months and assigned a 50 percent rating under 38 C.F.R. § 4.97, Diagnostic Code 6721, effective July 4, 1955, and a 30 percent evaluation, effective July 4, 1959.  The 30 percent rating was continued by rating decisions dated in March 1981 and April 2003.

A September 2003 VA medical report stated that, on observation, the Veteran's chest had no rales.

A March 2004 VA medical report stated that, on observation, the Veteran's chest had no rales.

A September 2004 VA medical report stated that, on observation, the Veteran's chest had no rales.

A September 2004 VA medical examination report stated that the Veteran's tuberculosis had been inactive for an unknown period of time.  On physical examination, the Veteran had decreased breath sounds on the left as compared to the right with diffuse anterior wheezing.  No stridor was heard.  The examiner stated that the Veteran's tuberculosis had caused bilateral mild insterstitial scarring without consolidation, pleural effusion, or cavitations.  On pulmonary function testing (PFT), the Veteran had forced expiratory volume in one second (FEV1) at 33 percent of predicted values before bronchodilator and 30 percent after bronchodilator.  The Veteran had a ratio of FEV1 to forced vital capacity (FEV1/FVC) of 71.4 percent before bronchodilator and 62.7 percent after bronchodilator.  On x-ray examination, the Veteran had mild bilateral interstitial scarring without consolidation or pleural effusions.  No cavitations or acute infiltrations were seen.  The diagnosis stated that the PFT showed moderate restrictive airway disease that did not clearly improve with bronchodilators.  The examiner stated that there had been no change in the Veteran's diagnosis of tuberculosis, pulmonary, chronic, far advanced, inactive 14  months.

A February 2005 VA medical report stated that, on observation, the Veteran's chest had no rales.

An August 2005 VA medical report stated that, on observation, the Veteran's chest had no rales.  On x-ray examination the Veteran had chronic obstructive pulmonary disease (COPD), but no infiltrate or acute disease was seen.

A November 2005 VA medical report stated that, on observation, the Veteran's chest had no rales.

A January 2006 VA medical report stated that, on observation, the Veteran's chest had no rales.

An April 2006 VA medical report stated that, on observation, the Veteran's chest had no rales.

A September 2006 VA medical report stated that, on observation, the Veteran's chest had no rales.

An October 2006 VA medical report stated that, on observation, the Veteran's chest had no rales.

Multiple VA medical reports dated in January 2007 and February 2007 stated that, on examination, the Veteran had a patent airway.  His respirations were spontaneous, unlabored, and symmetrical with regular rhythm and depth.

A March 2008 VA medical examination report stated that, on physical examination, the Veteran had coarse breath sounds throughout his chest.  No wheezes or rhonchi were noted.  The Veteran's right chest had post-surgical changes to the lateral oblique.  The Veteran indicated that he experienced occasional discomfort in the right fourth rib area on the flank.  The Veteran's surgical scar was well-healed and intact and he could contract his lateral oblique on the right in isolation without pain.  On x-ray examination, no acute infiltrate was seen.  Mild pulmonary hyperinflation was present with punctuate granulomatous changes noted in the left upper lobe and lingual.  The impression was no acute cardiopulmonary disease.  The assessment stated that the Veteran did not have signs of active tuberculosis.  The examiner stated that it was "less likely than not that his surgery in the 1950's is contributing to new right sided pain for the past year."

A September 2010 VA medical examination report stated that, on physical examination, the Veteran's chest was clear to auscultation, bilaterally, without wheezing.  On PFT, the Veteran had FEV1 at 63 percent of predicted values before bronchodilator and 61 percent after bronchodilator.  The Veteran had FEV1/FVC of 55 percent before bronchodilator and 61 percent after bronchodilator.  The Veteran had diffuse capacity of the lung for carbon monoxide by the single breath method of 48 percent of predicted values.  Testing indicated that the Veteran had moderately severe airflow obstruction without improvement following bronchodilator use, a pattern which was suggestive of emphysema.  The assessment stated that the Veteran's PFT results were suggestive of COPD, but the Veteran did not appear to have a fibrotic restrictive pulmonary process and did not require oxygen.

A December 2010 addendum to the September 2010 VA medical examination report stated that the Veteran's "COPD is less likely than not related to his service connected inactive pulmonary [tuberculosis].  His lung surgery for [tuberculosis] would have caused a restrictive defect on PFTs.  His PFTs do not show a restrictive defect.  They show an obstructive defect which is secondary to his COPD."

Service connection for pulmonary tuberculosis was initially granted in 1950.  The schedular criteria in effect at that time provided for graduated ratings for tuberculosis after it was determined to be inactive.  Public Law 90-493 repealed 38 U.S.C. § 356, which provided graduated ratings for inactive tuberculosis.  However, the repealed section still applies in the case of any veteran who on August 18, 1968, was receiving or entitled to receive compensation for tuberculosis.  38 C.F.R. §§ 4.89, 4.96, 4.97 (2011).

In this case, the Veteran's disability is rated under the schedular criteria for diseases of the lungs and pleura-tuberculosis, pertaining to ratings for pulmonary tuberculosis, entitled on August 19, 1968.  Under Diagnostic Code 6723, inactive pulmonary tuberculosis is to be rated based either upon the length of time since the active disease process, or upon the residual effects of the condition while active.  A 100 percent rating is warranted for active tuberculosis and for the two years following the date of inactivity.  38 C.F.R. § 4.97, Diagnostic Codes 6701, 6702, 6703, 6704, 6721, 6722, 6723, 6724 (2011).  Thereafter, for the next four years or up to six years after the date of inactivity, a 50 percent rating is warranted.  For the next five years, or to 11 years after the date of inactivity, a 30 percent rating is warranted.  A 30 percent rating is also warranted for the diagnosis of far-advanced lesions at any time while the disease process was active.  In cases where there were moderately advanced lesions during the active stage, or continued disability, emphysema, dyspnea on exertion, or other impairment of health attributable to tuberculosis, a 20 percent rating is warranted.  In all other cases, a 0 percent rating will be assigned for inactive tuberculosis.  38 C.F.R. § 4.97, General Rating Formula for Inactive Pulmonary Tuberculosis (General Rating Formula) (2011).

The medical evidence of record shows that the Veteran's pulmonary tuberculosis has been inactive since the 1950s.  Accordingly, a rating in excess of 30 percent is not warranted under any of the diagnostic codes corresponding to ratings for pulmonary tuberculosis entitled on August 19, 1968.  The Board has considered rating the Veteran's inactive pulmonary tuberculosis under other diagnostic codes, however the Schedule specifically states that the permanent 30 percent rating for inactive pulmonary tuberculosis is not to be combined with ratings for other respiratory disabilities.  38 C.F.R. § 4.97, General Rating Formula, at Note (2) (2011).  Therefore, rating the Veteran's inactive pulmonary tuberculosis under a different respiratory diagnostic code is specifically prohibited by the rating criteria.

The medical evidence of record demonstrates that the Veteran has current diagnoses of other chest and respiratory disorders.  However, the medical evidence of record also shows that those other chest and respiratory disorders are not related to the Veteran's service-connected inactive pulmonary tuberculosis.  The March 2008 VA medical examination report stated that the Veteran's right side pain was "less likely than not" related to his tuberculosis treatment.  In addition, the December 2010 addendum to the September 2010 VA medical examination report stated that the Veteran's "COPD is less likely than not related to his service connected inactive pulmonary [tuberculosis]."  Accordingly, the Board finds that the medical evidence of record shows that the Veteran's right side pain and COPD are not related to his service-connected inactive pulmonary tuberculosis.  Therefore, the Board finds that separate ratings for the other chest and respiratory disorders are not warranted.  In addition, as the Veteran's service-connected pulmonary tuberculosis has not been active since the 1950s, the Board finds that a rating in excess of 30 percent is not warranted for the disability at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service- connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for inactive pulmonary tuberculosis inadequate.  The Veteran's inactive pulmonary tuberculosis was evaluated under the criteria of Diagnostic Code 6721.  Those criteria are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's pulmonary tuberculosis has been inactive since the 1950s.  When comparing his disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his inactive pulmonary tuberculosis.  A rating in excess of the currently assigned rating is provided for certain manifestations of pulmonary tuberculosis, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 30 percent rating for the Veteran's inactive pulmonary tuberculosis more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.79, Diagnostic Code 6721 (2011).

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the criteria for rating in excess of 30 percent for pulmonary tuberculosis are met, and the claim for increased rating must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for inactive pulmonary tuberculosis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


